DETAILED ACTION
Status of the Application
Claims 1-2 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 06/25/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2019 and 05/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 19 of prior U.S. Patent No. 10,332,615. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claim 1 falls within the statutory category of an apparatus or system.  Claim 2 falls within the statutory category of a process.
Step 2A, Prong One
As per Claims 1 and 2, the limitations of computing a glycation value using said fasting SMBG measurement in a predetermined glycation equation, updating said glycation value using an updated SMBG value in said predetermined glycation equation, said updated SMBG value being based on a subsequent fasting SMBG measurement from patient, computing an updated estimate of HbA1c using an initial estimate of HbA1c and said updated glycation value in a predetermined HbA1c estimation equation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind.  The steps of computing a glycation value, updating glycation value using an updated value in an equation, and computing an updated estimate of HbA1c are concepts performed including observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These steps can also fall into the grouping of mathematical concepts as mathematical relationships and calculations are recited including computing a glycation value using fasting SMBG in a predetermined glycation equation, updating glycation value in said equation, and computing an updated estimate of HbA1c using an initial estimate of HbA1c and the updated glycation value in an equation.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, Claims 1 and 2 recite the additional element – one or more processors.  Claim also recites a processor-readable memory. The processor and memory in these steps are recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of receiving a fasting SMBG measurement from said patient and outputting said updated estimate of HbA1c to a user which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving a fasting SMBG measurement is mere data gathering in conjunction with the abstract idea and outputting said updated estimate is mere data outputting of the result of the abstract idea, where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a processor and processor-readable memory which stores instructions to cause the processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The processor and memory are recited at a high level of generality and are recited as generic computer components by reciting the processor includes any integrated circuit or other electronic device capable of performing an operation of the instructions (Specification, Page 30, lines 4-12) and the computer-readable memory includes any memory that provides instructions to a processor including floppy disk, hard disk, etc. (Specification, Page 31, lines 4-22), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving a fasting SMBG measurement from said patient and outputting said updated estimate of HbA1c to a user, which are both elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data as well as presenting offers and gathering statistics, which have been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thukral et al. (US 2010/0330598 A1), hereinafter Thukral.
As per Claims 1 and 2, Thukral discloses system for providing a real-time estimate of glycosylated hemoglobin (HbA1c) of a patient from a self-monitoring blood glucose (SMBG) measurement, and tracking changes in average glycemia of said patient over time ([0069] providing predicted estimate of HbA1c based on bG values over months), comprising: 
one or more processors ([0007] system comprising processor, [0027], [0164-0165]); and 
a processor-readable memory having stored thereon processor-executable instructions that when executed cause at least one of said one or more processors ([0162], [0165] software stored in computer program product and executed by processor) to implement method comprising: 
receiving a fasting SMBG measurement from said patient ([0008] receive collected bG measurements, [0060] when collected bG measurement is overnight it is fasting segment, [0061] fasting bG values include pre-meal, overnight, early morning, see claims 1 and 43), 
computing a glycation value using said fasting SMBG measurement in a predetermined glycation equation ([0033-0037] equations 1-3 model glycation value, simulating glycation using mathematical formulas to generate relationship between HbA1c and blood glucose, [0056], [0155-0156] where the blood glucose is sampled using a self-monitoring blood glucose device), 
updating said glycation value by using an updated SMBG value in said predetermined glycation equation ([0060] determining the updated blood glucose value based on mean of bG measurements, [0069] where sampled bG values are continually collected per sampling schema and as continually collected, the values are thus updated, [0033-0037] equations 1-3 model glycation value, simulating glycation using mathematical formulas to generate relationship between HbA1c and blood glucose), said updated SMBG value being based on a subsequent fasting SMBG measurement from said patient ([0060-0061] blood glucose values are those covering fasting periods, [0069] where sampled bG values are continually collected per sampling schema and as continually collected, the values are thus updated, and see Claim 18), 
computing an updated estimate of HbA1c using an initial estimate of HbA1c and said updated glycation value in a predetermined HbA1c estimation equation ([0155] using the sampling schema and prediction algorithm, i.e. predetermine estimation equation, to estimate HbA1c value to process chronological sequence of blood glucose values, which are continually taken over time), and 
outputting said updated estimate of HbA1c to a user ([0162] the results of the processor from analyzing data is displayed on a display, [0170] output data interpretation/results of data analysis in form of report to support doctor/patient communications, i.e. output to a user, [0181] results of the estimated HbA1c provided).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breton, Marc D. and Kovatchev, Boris P. ("Impact of Blood Glucose Self-Monitoring Errors on Glucose Variability, Risk for Hypoglycemia, and Average Glucose Control in Type 1 Diabetes: An In Silico Study", May 2010, Journal of Diabetes Science and Technology, Volume 4, Issue 3, pp. 562-570) teaches estimating HbA1c glucose control using blood glucose which is measured as SMBG values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626